UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7341



MICHAEL A. WEBB,

                                               Plaintiff - Appellant,

          versus


DOCTOR BAILEY, Dentist; MISS MESSEN, Dental
Assistant,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00345-gec-mf)


Submitted: January 25, 2007                 Decided:   January 30, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael   A.   Webb     appeals   the    district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to state a claim under 28 U.S.C. § 1915(A)(6)(1).                   We

have       reviewed   the    record     and     find   no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Webb v. Ray, 7:06-CV-00343-gec-mf (W.D. Va. June 6, 2006).*

We deny Webb’s motion for summary judgment.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                           AFFIRMED




       *
        Ray was removed as a party on appeal.

                                       - 2 -